                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


    JEREMIAH RENTAS,
                                     1:20-cv-737-NLH-KMW
               Plaintiff,
                                     MEMORANDUM
    v.                               OPINION & ORDER

    NEW JERSEY STATE PAROLE
    BOARD; JUSTIN LEE, SENIOR
    PAROLE OFFICER; and SERGEANT
    MORFFEE,

               Defendants.


APPEARANCES:

JEREMIAH RENTAS
1101 W. PARK AVE.
LINDENWOLD, NEW JERSEY 08021

     Appearing pro se.

HILLMAN, District Judge

     WHEREAS, Plaintiff Jeremiah Rentas (“Plaintiff”), appearing

pro se, has filed a complaint against three defendants; 1 and

     WHEREAS, Plaintiff has filed an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”


1 Plaintiff’s pro se complaint has been filed using a form
provided by the Clerk of this Court. The Court notes that while
Plaintiff identifies three defendants in the caption of his pro
se form complaint, only two defendants have been identified in
the portion of the form complaint calling for a list of all
defendants to this action. Giving Plaintiff the benefit of the
doubt, the Court views this action as involving the three
defendants identified in the caption of the complaint.
application), and pursuant to 28 U.S.C. § 1915(a)(1), a court

may allow a litigant to proceed without prepayment of fees if he

submits a proper IFP application; and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, 2011 WL 6001088, *1 (D.N.J. 2011) (citing Lister v. Dept.

of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (“Section

1915(a) applies to all persons applying for IFP status, and not

just to prisoners.”) (other citations omitted); and

     WHEREAS, Plaintiff did not submit a complete IFP

application as several pages are blank, including pages relating

to Plaintiff’s expenses and any assets owned by him or any

spouse.   Plaintiff must complete the application in full before

the Court can consider it; and

     WHEREAS, due to the above-referenced deficiencies in

Plaintiff’s IFP application, the Court will deny Plaintiff’s

application to proceed in forma pauperis, without prejudice; and

     WHEREAS, Plaintiff must either submit a completed IFP

application or the $400 filing fee before the complaint will be

filed; and

     WHEREAS, additionally, the Court uses this opportunity to

note various deficiencies in Plaintiff’s complaint; and

     WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

                                 2
among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, 2017 WL 3783702, at *1 (D.N.J. Aug. 30, 2017)

(“Federal law requires this Court to screen Plaintiff’s

Complaint for sua sponte dismissal prior to service, and to

dismiss any claim if that claim fails to state a claim upon

which relief may be granted under Fed. R. Civ. P. 12(b)(6)

and/or to dismiss any defendant who is immune from suit.”); and

     WHEREAS, pro se complaints must be construed liberally, and

all reasonable latitude must be afforded the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, Plaintiff alleges that the defendants, the New

Jersey State Parole Board and what appear to be two state law

                                3
enforcement or parole officers, contacted the New Jersey

Division of Child Protection and Permanency (DCPP) asking DCPP

to keep Plaintiff’s son away from him due to an unidentified

incident Plaintiff asserts occurred in 2018; and

     WHEREAS, Plaintiff alleges that defendants “violated [his]

rights as a parent” and forced him to sign a GPS monitoring

condition so they could keep him from having contact with his

child’s mother; and

     WHEREAS, for relief, Plaintiff asks the Court to place a

restriction on the parole board and order the state parole board

“lift the condition[s] that they have impose[d] on [him]” and

prevent the parole board from placing any further conditions on

him or otherwise “violating [his] rights”; and

     WHEREAS, while the complaint suggests the Court has subject

matter jurisdiction because the United States of America is a

defendant, the United States is not a party to this action; and

     WHEREAS, instead, it appears that an arm of the New Jersey

state government - the state parole board – has been identified

as a defendant; and

     WHEREAS, a New Jersey governmental entity appearing in an

action, in and of itself, does not vest subject matter

jurisdiction over such action with this Court; and

     WHEREAS, while Plaintiff alleges generally that the

defendants have violated his rights as a parent, it remains

                                4
unclear what legal rights have allegedly been violated; and

     WHEREAS, absent such information, this Court cannot

determine whether some other form of subject matter jurisdiction

may exist or whether Plaintiff has set forth a colorable claim

for relief; and

     WHEREAS, should the Court grant Plaintiff IFP status or

Plaintiff pays the filing fee, Plaintiff must cure the

deficiencies noted or face dismissal for lack of subject matter

jurisdiction; and

     WHEREAS, for the purpose of submitting an amended complaint

to address the deficiencies noted above if Plaintiff chooses to

do so, the Court will direct the Clerk to send him a blank Pro

Se 1 (Rev. 12/16) Complaint for a Civil Case form;

     THEREFORE,

     IT IS on this   27th   day of   January   , 2020

     ORDERED that Plaintiff’s request to proceed in forma

pauperis, (ECF No. 1-1), is hereby DENIED WITHOUT PREJUDICE; and

it is further

     ORDERED that the Clerk of the Court shall send Plaintiff:

(1) a blank IFP application long form, AO 239 (Rev. 01/15) and

(2) a blank Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

form, both by regular mail; and it is further

     ORDERED that if Plaintiff wishes to reopen this case, he

shall so notify the Court, in writing addressed to the Clerk of

                                 5
the Court, Mitchell H. Cohen Building & U.S. Courthouse, 4th &

Cooper Streets, Camden, New Jersey 08101, within 30 days of the

date of entry of this Order; Plaintiff’s writing shall include

the $400 fee — the $350 filing fee plus the $50 administrative

fee - or a completed IFP application; it is further

     ORDERED that upon receipt of a writing from Plaintiff

stating that he wishes to reopen this case, and payment of the

filing and administrative fees, or a completed IFP application,

within the time allotted by this Court, the Clerk is directed to

reopen this case; and it is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Opinion and Order upon Plaintiff by regular U.S. mail and

ADMINISTRATIVELY TERMINATE this action.



                                        s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                6
